157 S.W.3d 340 (2005)
STATE of Missouri, Respondent,
v.
Jason D. McENTIRE, Appellant.
No. ED 84408.
Missouri Court of Appeals, Eastern District, Division Two.
February 22, 2005.
Kent Denzel, Assistant Public Defender, Columbia, MO, for appellant.
Deborah Daniels, Assistant Attorney General, Jefferson City, MO, for respondent.
*341 Before PATRICIA L. COHEN, P.J., KATHIANNE KNAUP CRANE, J., and ROBERT G. DOWD, JR., J.

ORDER
PER CURIAM.
Jason McEntire ("Defendant") appeals from the trial court's judgment entered in the Circuit Court of Madison County upon his conviction by a jury of first degree assault. In his appeal, Defendant alleges that the trial court erred in: (1) overruling his Motion for Judgment of Acquittal because the evidence was insufficient to prove beyond a reasonable doubt that "the injury to the victim created a substantial risk of death, serious disfigurement, or protracted loss or impairment of any part of the body;" and (2) permitting a doctor to testify that the victim's injury was "serious" because the doctor's testimony invaded the province of the jury.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm pursuant to Rule 30.25(b).